 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

United States of America
Notice of Setting
versus
Criminal H-19-574
James Agbeze

MMMM MM

 

You are directed to appear for a
Hearing on Motion to Appoint Counsel

on
October 28, 2019
2-00 p-m.

before
Judge Lynn N. Hughes
Courtroom 11-C, Eleventh Floor
United States Courthouse
515 Rusk Avenue
Houston, Texas 77002

Defendant(s) required to attend: yes

 

Copies: AUSA Michael Day
Defense Counsel Amr Ahmed
U.S. Probation Office

 

David J. Bradley,
Clerk of Court

By; —— October g, 2019

Deputy Clerk Date
